DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Publication No. 2014/0322906 A1; hereinafter Levy) in view of Gallazzo et al. (U.S. Publication No. 2012/0040490 A1; hereinafter Gallazzo) and Kumar et al. (U.S. Patent No. 9,130,057 B1; hereinafter Kumar)
	With respect to claim 1, Levy discloses a semiconductor device, comprising: a silicon layer (see ¶[0022]); and a doped silicon region formed on a front side of the silicon layer upon which a circuitry layer is deposited (see ¶[0042 and ¶[0044]), 	Levy fails to disclose wherein a circuitry layer including a plurality of semiconductor devices; the doped silicon region positioned under the circuitry layer; wherein  the doped silicon region has a dopant concentration of at least 1015 cm−3.	In the same field of endeavor, Kumar teaches wherein a circuitry layer [506] including a plurality of active semiconductor devices (See Column 5, lines 9-26)
	Furthermore, Gallazzo teaches the doped silicon region positioned under the circuitry layer; wherein the doped silicon region has a dopant concentration of at least 1015 cm−3 (see Figure 2A ¶[0052] and ¶[0055]).
	With respect to claim 2, the combination of Levy, Gallazzo, and Kumar discloses wherein the doped silicon region is entirely formed over the front side of the silicon layer (see Levy Figures 2A-2D).
	With respect to claim 3, the combination of Levy, Gallazzo, and Kumar discloses wherein the doped silicon region is selectively formed on the front side of the silicon layer upon which the circuitry layer is deposited (See Gallazzo Figure 2A-B ¶[0052] and ¶[0055]).
	With respect to claim 7, the combination of Levy, Gallazzo, and Kumar discloses wherein the dopant concentration comprises boron impurities (See Levy ¶[0032])
	With respect to claim 8, the combination of Levy, Gallazzo, and Kumar discloses wherein the dopant concentration comprises phosphorous impurities (see Levy ¶[0049]).

	With respect to claim 10, the combination of Levy, Gallazzo, and Kumar discloses wherein the dopant concentration is based on a desired light transmissivity for the doped silicon region (see Gallazzo ¶[0055]).
	With respect to claim 11, the combination of Levy, Gallazzo, and Kumar discloses wherein the dopant concentration is based on an ability of the doped silicon region to absorb a laser splash containing a wavelength of about 1000-1342 nm (see Gallazzo ¶[0055]).
	With respect to claim 12, the combination of Levy, Gallazzo, and Kumar discloses wherein the doped silicon region is formed prior to the circuitry layer (See Gallazzo Figures 5A-5G)
	With respect to claim 13, Levy discloses a semiconductor device, comprising: a silicon substrate (see ¶[0022]); and a doped silicon region at a front side of the silicon substrate and adjacent an outer edge of the semiconductor device 	(see ¶[0042 and ¶[0044]).	Levy fails to disclose an active layer of circuitry over the silicon substrate and comprising a plurality of active semiconductor devices; wherein the doped silicon region has a dopant concentration of at least 1015 cm−3.
	In the same field of endeavor, Kumar teaches wherein a circuitry layer [506] including a plurality of active semiconductor devices (See Column 5, lines 9-26)	Furthermore, Gallazzo teaches an active layer of circuitry [260] over the silicon 15 cm−3 (see Figure 2A ¶[0052] and ¶[0055]).
	The implementation of active semiconductor devices within the device of Levy as taught by Kumar results in multiple devices being produced in a single substrate and improved guidance of propagation of stealth dicing induced defects or cracks (see Column 4, lines 19-28). Furthermore, doping to a concentration within the higher range allows for better control of absorption and transmissive property for desired wavelengths. Modifying the doping concentrations within the ranges as disclosed by Gallazzo allows for custom screen printing control of wavelength transmission and absorption (see Gallazzo ¶[0055]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 14, the combination of Levy, Gallazzo, and Kumar teaches wherein the dopant concentration comprises boron impurities (See Levy ¶[0032]).
	With respect to claim 15, the combination of Levy, Gallazzo, and Kumar teaches wherein the dopant concentration comprises phosphorous impurities (see Levy ¶[0049]).
	With respect to claim 16, the combination of Levy, Gallazzo, and Kumar teaches wherein the dopant concentration is based on a desired index of refraction for the doped silicon region (see Gallazzo ¶[0055]).

	With respect to claim 18, the combination of Levy, Gallazzo, and Kumar teaches wherein the dopant concentration is based on an ability of the doped silicon region to absorb a laser splash containing a wavelength of about 1000-1342 nm (see Gallazzo ¶[0055]).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Publication No. 2014/0322906 A1; hereinafter Levy) in view of Gallazzo et al. (U.S. Publication No. 2012/0040490 A1; hereinafter Gallazzo) and Kumar et al. (U.S. Patent No. 9,130,057 B1; hereinafter Kumar) as applied to claim 1 above, and further in view of Chen et al. (U.S. Publication No. 2006/0270161 A1; hereinafter Chen).
	With respect to claim 4, the combination of Levy and Gallazzo discloses wherein the silicon layer is a substrate of a silicon wafer (See Levy ¶[0022]), but fails to disclose the circuitry layer includes scribe lines between the plurality of semiconductor devices, however Kumar discloses scribe lines [516].	In the same field of endeavor, Chen teaches scribe lines between the plurality of semiconductor devices (See ¶[0024]).	Scribe line alignment as taught by Chen would allow for controlled targeting of specified regions utilizing mask openings to better expose the surface of the substrate to ion implantation and absorption and transmissive control of the device of Levy and Gallazzo. (see Chen ¶[0023-0025]). Therefore, it would have been obvious to 
	With respect to claim 5, the combination of Levy, Gallazzo, Kumar, and Chen discloses wherein the doped silicon region is formed beneath the plurality of semiconductor devices and not formed beneath the scribe lines (See Chen ¶[0024])
	With respect to claim 6, the combination of Levy, Gallazzo, Kumar, and Chen discloses wherein the doped silicon region is formed only in a surrounding border adjacent to the scribe lines (See Chen ¶[0024]).

Response to Arguments
Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	-    Xu et al. (U.S. Publication No. 2015/0214056 A1) discloses ion implantation masking	-    Adibi et al. (U.S. Publication No. 2009/0308440 A1) discloses ion implantation masking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818